        Case 3:19-cv-00085-BSM Document 26 Filed 05/18/20 Page 1 of 1



                   IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF ARKANSAS
                            NORTHERN DIVISION

THE DUFRESNE SPENCER GROUP, LLC,                                              PLAINTIFF
d/b/a ASHLEY FURNITURE HOMESTORE

v.                            Case No. 3:19-cv-00085 BSM

STONE PARTNERS, LLC                                                         DEFENDANT


                                         ORDER

      The parties’ joint request for an extended status report deadline, see Doc. No. 25 ¶ 4,

is granted. The parties have until August 15, 2020 to submit an updated status report.

      IT IS SO ORDERED this 18th day of May, 2020.




                                                   UNITED STATES DISTRICT JUDGE
